PER CURIAM.
Phyllis Ricco Bozeman appeals her convictions and sentences for possession of cocaine, driving while her license was suspended, and reckless driving. We affirm her convictions but reverse for resentenc-ing.
Appellant pled to several charges including driving while her license was suspended. She challenges as illegal her split sentence on the driving charge only. She received ten months’ probation followed by sixty days in county jail.
The judge was correct that sections 948.-01(11) and (12), Florida Statutes (1991), permit a reverse split sentence. These sections, however, do not apply to appellant. She committed the offenses on October 8, 1990. Chapter 91-225, which added subsections 11 and 12 to section 948.01, was not approved until May 29, 1991. That chapter provides that the amendments shall take effect on July 1, 1991. Thus, subsections 11 and 12 were not in effect at the time appellant committed the offenses.
Accordingly, we reverse and remand for resentencing in accordance with the law in *214effect at the time the appellant committed the offenses.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.